DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claim 8 is allowable. The restriction requirement of Groups I-II, as set forth in the Office Action dated September 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-II is withdrawn. Claim 1, directed to nonelected Group II, is no longer withdrawn from consideration because the claim(s) requires substantially all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed April 28, 2022 with respect to amended Claim 8 have been fully considered and are persuasive. The rejection of Claim 8 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 8 is directed to a cylindrical trielectrode cell comprising, among additional limitations, a holder disposed to surround a side surface of the cap assembly and only a portion of a side surface of the cylindrical can and having an open space receiving a sealing unit.
The closest prior art is considered to be Zhao et al. (CN 106099164, see also the EPO machine generated English translation provided with the Office Action dated January 28, 2022) and further in view of Ro (US PGPub 2012/0315513).
Regarding Claim 8, modified Zhao discloses substantially all of the limitations as set forth in the prior Office Action dated January 28, 2022.
Specifically, modified Zhao discloses a holder (700 of Rho) disposed to surround a side surface of the cap assembly (1, 2, 4 of Zhao, corresponding to 400 of Rho) and an entire side surface of the cylindrical can (9 of Zhao, corresponding to 300 of Rho) in order to prevent or reduce the likelihood of an electric short from occurring to the cylindrical trielectrode cell while also protecting an external shape of the cylindrical trielectrode cell ([0064], [0078]-[0079] of Rho).
Thus, modified Zhao does not disclose wherein the holder is disposed to surround only a portion of the side surface of the cylindrical can.
The Examiner notes that the instant specification discloses wherein by mounting a holder to surround the sealing portion of the cylindrical trielectrode cell, it is possible to prevent an uncured adhesive from flowing down to the bottom by gravity in the process of adding an adhesive, the amount of adhesive applied during manufacture can be constant, and the sealing force can be improved by double sealing with the holder and the sealing part in the joint portion of the cylindrical can and cap assembly, thereby preventing discoloration of the electrolyte (P6, second para and P16, third para).
It would not have been obvious to one of ordinary skill in the art to form the holder of modified Zhao, such that the holder is disposed to surround only a portion of the side surface of the cylindrical can, as called for in the claimed invention, as doing so would reduce the amount of the cylindrical can being surrounded by the holder and consequently would reduce the protection on the external shape of the cylindrical trielectrode cell, wherein such goes against the desires of modified Zhao. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “a holder disposed to surround a side surface of the cap assembly and only a portion of a side surface of the cylindrical can and having an open space receiving a sealing unit” in combination with all of the other limitations taken as a whole.
Claim 1 comprises substantially the same limitation as Claim 8 and therefore is allowable for the reasons set forth above.
Claims 2-7 are dependent on Claim 1 and Claims 9-18 are dependent on Claim 8 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 11, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 17, 2022